Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143524 & (41)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143524
                                                                    COA: 299888
  RANDALL A. RAAR,                                                  Wayne CC: 06-007903-FH
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 8, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  strike is GRANTED, only to the extent that the briefs filed in this Court by the Attorney
  General are stricken, as those briefs pertain to a different case involving different facts
  and issues than those presented by the defendant’s application in this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
         y1219                                                                 Clerk